Citation Nr: 1210606	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 50 percent for service-connected anxiety neurosis with depression prior to April 3, 2010, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for hypertension and continued an assigned 50 percent disability rating for service-connected anxiety neurosis with depression.

In a June 2011 decision, the RO granted a 70 percent rating for service-connected anxiety neurosis, effective April 3, 2010.


FINDING OF FACT

In November 2011, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication that she would like to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to service connection for hypertension and an increased rating for anxiety neurosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in a November 2011 written statement that she wanted to withdraw all issues on appeal, and that she was satisfied with the decisions for those issues.  There remain no allegations of errors of fact or law for appellate consideration as to the issues of service connection for hypertension and an increased rating for anxiety neurosis.  Accordingly, the Board does not have jurisdiction to review the appeal for those issues, and it is dismissed.


ORDER

The appeal regarding the Veteran's claim for entitlement to service connection for hypertension is dismissed.

The appeal regarding the Veteran's claim for entitlement to a rating in excess of 50 percent for anxiety neurosis with depression prior to April 3, 2010, and a rating in excess of 70 percent thereafter, is dismissed.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


